

116 HR 3392 IH: To amend the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act with respect to grants for shuttered venue operators, and for other purposes.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3392IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Garbarino (for himself, Mr. Suozzi, Mr. Jacobs of New York, Mr. Zeldin, and Mr. Case) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act with respect to grants for shuttered venue operators, and for other purposes.1.Grants for shuttered venue operators(a)Eligible person or entitySection 324(a)(1) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by inserting an attraction operator, after motion picture theatre operator,;(B)in clause (i)—(i)in the matter preceding subclause (I), by inserting the attraction operator, after motion picture theatre operator,;(ii)in subclause (I), by inserting an attraction operator, after motion picture theatre operator,; and(iii)in subclause (II), by inserting the attraction operator, after motion picture theatre operator,;(C)in clause (ii)—(i)in subclause (III), by striking or at the end;(ii)by redesignating subclause (IV) as subclause (V); and(iii)by inserting after subclause (III) the following new subclause:(IV)the attraction operator is open or intends to reopen; or; and(D)in clause (vi)—(i)by inserting the attraction operator, after the motion picture theatre operator, each place it appears; and(ii)by inserting attractions, after motion picture theatres, each place it appears; and(2)in subparagraph (B), by inserting an attraction operator, after motion picture theatre operator,.(b)Attraction operatorSection 324(a) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) is amended by adding at the end the following new paragraph:(11)Attraction operator(A)In generalThe term attraction operator means an individual or entity that—(i)as the principal business activity of the individual or entity, owns or operates an—(I)amusement park;(II)amusement arcade or parlor; or(III)amusement device or concession; and(ii)includes an individual or entity described in clause (i) that—(I)operates for profit;(II)is a nonprofit organization;(III)is government-owned; or(IV)is a corporation, limited liability company, or partnership or operated as a sole proprietorship.(B)ExclusionAn individual or entity that owns or operates a business described in subclause (I), (II), or (III) of subparagraph (A)(i) may not be treated as an attraction operator if gambling activities are carried out as part of such business..